Citation Nr: 1044130	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 1989 
and from June 2004 to December 2005.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge 
in February 2009. A transcript of the hearing is of record.

In June 2009, the Board denied the claims on the basis that they 
were not shown.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims (the Veterans Court).  In April 
2010, the Court Clerk granted a Joint Motion, remanding the 
issues to the Board for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to the Joint Motion, an examination is necessary to 
clarify the nature and etiology of the Veteran's claimed tinnitus 
and chronic sinus disorder.  

While the Veteran has had periodic upper respiratory/sinus 
complaints over the years, the medical evidence did not reflect a 
diagnosis of a chronic sinus disorder.  At this juncture, it is 
unclear whether he has a chronic sinus disorder or occasions of 
acute sinusitis and, if a chronic disorder is shown, whether it 
is causally related to service.  Under these circumstances, an 
examination is necessary.  

Regarding the Veteran's claim for tinnitus, he contends that he 
has experienced a humming or ringing in his ears since 2005.  
Although he was not diagnosed with tinnitus at the time of the 
Board's denial, he now has evidence of a diagnosis but no basis 
for it.  Thus, an examination is necessary to clarify the nature 
and etiology of the claimed tinnitus.  

Finally, in October 2010, the Veteran submitted a statement 
accompanied by additional evidence.  This evidence included 
additional lay statements and private treatment reports dated in 
2010 which discuss the issues on appeal.  This evidence was not 
of record at the time the RO issued its May 2008 statement of the 
case and the Veteran did not waive initial RO consideration of 
this evidence.  Thus, on remand, the RO must consider this 
additional pertinent evidence.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
for the purposes of determining the nature 
and etiology of any current chronic sinus 
disorder.  The claims folder must be provided 
to the examiner for review in connection with 
the examination.  

After examining the Veteran and reviewing the 
claims folder, the examiner should provide an 
opinion, with supporting rationale, as to the 
whether it is at least as likely as not that 
that the Veteran currently exhibits any 
chronic sinus disorder.  

If a chronic disorder is identified, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is at 
least as likely as not (50% probability or 
greater) that such disorder is causally 
related to active service or any incident 
therein.

2.  Schedule the Veteran for an audiological 
examination for the purposes of determining 
the nature and etiology of any current 
tinnitus.  The claims folder must be provided 
to the examiner for review in connection with 
the examination.  

After examining the Veteran and reviewing the 
claims folder, the examiner should provide an 
opinion, with supporting rationale, as to 
whether the Veteran symptoms are consistent 
with tinnitus and, if shown, whether it is at 
least as likely as not (50% probability or 
greater) that tinnitus originated during his 
period of active service.

3.  Thereafter, readjudicate the claims in 
light of any additional evidence added to the 
record since the last statement of the case 
was issued.  

Should the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After they 
have been given an opportunity to respond, 
the claims folder should be returned to this 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


